Title: Abigail Adams to John Quincy Adams, 28 February 1787
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London Febry 28th 1787
     
     Your Letter to me by captain Callihan came safe to hand, that to your Sister and others from my Friends are yet with him at Cowes where he put in having lost his Mast. I think single Letters are better put into the Bag, Newspapers given to the captains.
     Blairs lectures were purchased for you last fall and left at the New England coffe house for captain Barnard to take with him, and we thought that you had received them. If they have mist, an other set will be procured for you. Enfields institutes will also be Sent, but captain Barnard going a fortnight sooner than we expected, am not ready for him. I have requested him to take the remaining half dozen of your shirts which are done up in a bundle like those I sent by cushing and addrest to you; the volms you mention receiving of French History, were written by a very needy Man, a mere Chevalier d’Industry, who has since been in Newgate and as they were much too impartial to Sell in this country I Suppose he could not pay the printing. He Swindled us out of ten Guineys and has dissapeard. There is nothing that is American, is or can be in vogue here. They cautiously avoid bringing our country into view. Indeed she does not at present exhibit the most pleasing picture, but to make us believe that she is of no kind of concequence to them they do not even retail our disturbances, or comment upon them. If they had Money I should suppose they were willing to keep up our quarrels and would lend a hand to sow dissentions, but they are as much distresst for ways and means as we are, and those who form conjectures of this kind know little of the finnances of this Country. The day is fast approaching when we have determined to quit it. God willing I once Set my foot on American ground not all the embassies to Europe consolidated into one shall tempt me again to quit it. I do not wonder at your longing to return, and I have many inducements which you had not, not one single one to remain here. My dear lads you know that we shall return poor, but at the same time you know what have been the Services of your Father. You know his honour and his integrity that shall be your inheritance. If we can get you all through colledge, the World is all before you, and providence your guide. You will do better I doubt not than if you had been led to expect wealth.
     You will apply my son to mr Parsons and get fixed with him I hope. If we live to return to you we shall be able to look after your Brothers.
     I am rejoiced to find there conduct so good. This is a balm amidst all the publick calamities. Pray attend to your own Health, I have written you before upon this Subject. Mine is better than in the fall, tho as the Spring approaches I find a return of my Rhumatick complaints. I am obliged to write you in great haste as Barnard is to Sail tomorrow, and my Letters must go to him this Evening. Col Smith says he has the same feeling which you express, that he wrote you long ago but has never Sent it. Your sister is well and will write you as soon as she gets her Letter.
     
      Adieu and believe me most tenderly yours
      A A
     
     
      Love to your Brothers.
     
    